DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 7-9, 12-16, 20 are rejected on the ground of non-provisional nonstatutory double patenting as being unpatentable over claims 1-4, 6-8, 11 and 12 of U.S. Patent No. 11,120,024. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely replace or omit limitations that are obvious variants indicated by the underlined portions shown below.  It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the claims of the instant Application using slightly different wording, combination and sub combinations for the purpose to of extending an intentional usage for his/hers invention.  It is noted that “Omission of elements and its function in combination is obvious expedient if the remaining elements perform same functions as before.”  See In re Karlson, 311 F.2D 581, 584, 136 USPQ 184, 186 (CCPA 1963), U.S. Court of Customs and Patent Appeals.
Instant Application 17406981
US Patent No. 11120024
1. A method in a database comprising a plurality of data tables, the method comprising: performing any one of a plurality of database operations on one of the data tables when the data table is not associated with a blockchain; associating the data table with a blockchain (associated state), wherein data comprising the data table are replicated in the blockchain; performing at most only a subset of the plurality of database operations on the data table subsequent to associating the data table with the blockchain; and processing a blockchain insert operation to insert data specified in the blockchain insert operation into the blockchain that is associated with the data table when the data table is in the associated state, including performing a first operation to add the specified data into the blockchain and a second operation to insert the specified data to the data table.

4. The method of claim 3, 
wherein the first operation includes enqueuing the specified data to a queue and the second operation includes dequeuing data from the queue and adding the dequeued data to the blockchain.


6. The method of claim 4, 
wherein the queue is defined for the data table, and a different queue is defined for another data table of the plurality of data tables.

5. The method of claim 4, 
wherein enqueuing data to the queue occurs independently of dequeuing data from the queue.

7. The method of claim 1, further comprising generating an ERROR response in response to receiving a row update operation or a row delete operation when the data table is in the associated state, and neither a received row update operation nor a received row delete operation are performed on the data table.

8. The method of claim 1, further comprising receiving an ALTER TABLE operation on the data table when the data table is not associated with a blockchain, and in response: instantiating a blockchain to be associated with the data table; and adding data from the data table into the blockchain.

9. A non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computer device, cause the computer device to: perform any one of a plurality of database operations on one of the data tables when the data table is not associated with a blockchain; associate the data table with a blockchain (associated state), wherein data comprising the data table are replicated in the blockchain; perform at most only a subset of the plurality of database operations on the data table subsequent to the data table being associated with the blockchain; and process a blockchain insert operation to insert data specified in the blockchain insert operation into the blockchain that is associated with the data table when the data table is in the associated state, including performing a first operation to add the specified data into the blockchain and a second operation to insert the specified data to the data table.

12. The non-transitory computer-readable storage medium of claim 11, wherein the first operation includes enqueuing the specified data to a queue and the second operation includes dequeuing data from the queue and adding the dequeued data to the blockchain.

13. The non-transitory computer-readable storage medium of claim 11, wherein the queue is defined for the data table, and a different queue is defined for another data table of the plurality of data tables.

14. The non-transitory computer-readable storage medium of claim 9, wherein the computer executable instructions, which when executed by the computer device, further cause the computer device to generate an ERROR response in response to receiving a row update operation or a row delete operation when the data table is in the associated state, and neither a received row update operation nor a received row delete operation are performed on the data table.

15. The non-transitory computer-readable storage medium of claim 9, wherein the computer executable instructions, which when executed by the computer device, further cause the computer device to receive an ALTER TABLE operation on the data table when the data table is not associated with a blockchain, and in response to: instantiate a blockchain to be associated with the data table; and add data from the data table into the blockchain.

16. An apparatus comprising: one or more computer processors; and a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable to: perform any one of a plurality of database operations on one of the data tables when the data table is not associated with a blockchain; associate the data table with a blockchain (associated state), wherein data comprising the data table are replicated in the blockchain; perform at most only a subset of the plurality of database operations on the data table subsequent to the data table being associated with the blockchain; and process a blockchain insert operation to insert data specified in the blockchain insert operation into the blockchain that is associated with the data table when the data table is in the associated state, including performing a first operation to add the specified data into the blockchain and a second operation to insert the specified data to the data table.








20. The apparatus of claim 16, wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to be operable to generate an ERROR response in response to receiving a row update operation or a row delete operation when the data table is in the associated state, and neither a received row update operation nor a received row delete operation are performed on the data table.
1. A method in a database comprising a plurality of data tables, the method comprising: performing any one of a plurality of database operations on one of the data tables when the data table is not associated with a blockchain; associating the data table with a blockchain (associated state), wherein data comprising the data table are replicated in the blockchain; performing at most only a subset of the plurality of database operations on the data table subsequent to associating the data table with the blockchain; and processing a row insert operation to insert data specified in the row insert operation into the data table when the data table is in the associated state, including performing a first operation to insert the specified data into the data table and a second operation to add the specified data to a blockchain that is associated with the data table, 


wherein the first operation includes enqueuing the specified data to a queue and the second operation includes dequeuing data from the queue and adding the dequeued data to the blockchain, 



and wherein the queue is defined for the data table, and a different queue is defined for another data table of the plurality of data tables.

2. The method of claim 1, 
wherein enqueuing data to the queue occurs independently of dequeuing data from the queue.

3. The method of claim 1, further comprising generating an ERROR response in response to receiving a row update operation or a row delete operation when the data table is in the associated state, and neither a received row update operation nor a received row delete operation are performed on the data table.

4. The method of claim 1, further comprising receiving an ALTER TABLE operation on the data table when the data table is not associated with a blockchain, and in response: instantiating a blockchain to be associated with the data table; and adding data from the data table into the blockchain.

6. A non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computer device, cause the computer device to: perform any one of a plurality of database operations on one of the data tables when the data table is not associated with a blockchain; associate the data table with a blockchain (associated state), wherein data comprising the data table are replicated in the blockchain; perform at most only a subset of the plurality of database operations on the data table subsequent to the data table being associated with the blockchain; and process a row insert operation to insert data specified in the row insert operation into the data table when the data table is in the associated state, including performing a first operation to insert the specified data into the data table and a second operation to add the specified data to a blockchain that is associated with the data table, 


wherein the first operation includes enqueuing the specified data to a queue and the second operation includes dequeuing data from the queue and adding the dequeued data to the blockchain, 


and wherein the queue is defined for the data table, and a different queue is defined for another data table of the plurality of data tables.

7. The non-transitory computer-readable storage medium of claim 6, wherein the computer executable instructions, which when executed by the computer device, further cause the computer device to generate an ERROR response in response to receiving a row update operation or a row delete operation when the data table is in the associated state, and neither a received row update operation nor a received row delete operation are performed on the data table.

8. The non-transitory computer-readable storage medium of claim 6, wherein the computer executable instructions, which when executed by the computer device, further cause the computer device to receive an ALTER TABLE operation on the data table when the data table is not associated with a blockchain, and in response to: instantiate a blockchain to be associated with the data table; and add data from the data table into the blockchain.

11. An apparatus comprising: one or more computer processors; and a computer-readable storage medium comprising instructions for controlling the one or more computer processors to be operable to: perform any one of a plurality of database operations on one of the data tables when the data table is not associated with a blockchain; associate the data table with a blockchain (associated state), wherein data comprising the data table are replicated in the blockchain; perform at most only a subset of the plurality of database operations on the data table subsequent to the data table being associated with the blockchain; and process a row insert operation to insert data specified in the row insert operation into the data table when the data table is in the associated state, including performing a first operation to insert the specified data into the data table and a second operation to add the specified data to a blockchain that is associated with the data table, wherein the first operation includes enqueuing the specified data to a queue and the second operation includes dequeuing data from the queue and adding the dequeued data to the blockchain, and wherein the queue is defined for the data table, and a different queue is defined for another data table of the plurality of data tables.

12. The apparatus of claim 11, wherein the computer-readable storage medium further comprises instructions for controlling the one or more computer processors to be operable to generate an ERROR response in response to receiving a row update operation or a row delete operation when the data table is in the associated state, and neither a received row update operation nor a received row delete operation are performed on the data table.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 8, 9-11, 14-18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bibera et al. (US 20180227119 A1).
Regarding claim 1, Bibera discloses:
a method in a database comprising a plurality of data tables, at least by (paragraph [0015, 0025] discloses a set of central data stored in a central database, such database includes one or more database tables and records)
the method comprising: performing any one of a plurality of database operations on one of the data tables when the data table is not associated with a blockchain, at least by (paragraph [0024] describes SQL statements and database queries, [0035] describes database read write operations, such statements, queries, database read write operations describes a plurality of database operations on one of the data tables, also paragraph [0027] describes the ability to facilitate data security, control access and modification of data in the database by linking the central database with a blockchain database, paragraph [0052] describes the ability to prevent users from performing write operations or change operations.  As such, it should be understood that prior to linking the central database with a blockchain, the system is unable to facilitate data security/controlling access and modification of data in the database such as prevent users form performing write operation therefore, any one of a plurality of database operations can be performed prior to such linking.)
associating the data table with a blockchain (associated state), wherein data comprising the data table are replicated in the blockchain, paragraph [0027] “constructing a blockchain database which is linked with a central database”, paragraph [0033] further describes how central database is “linked” to a blockchain database, which involves mapping and replicating the data stored in each row of the data table into separate block on a blockchain)
and performing at most only a subset of the plurality of database operations on the data table subsequent to associating the data table with the blockchain, paragraph [0027] describes the ability to facilitate data security, control access and modification of data in the database by linking the central database with a blockchain database, paragraph [0052] describes the ability to prevent users from performing write operations or change operations with respect to a subset of the set of blockchain data.  It should be understood that by preventing a subset of operations, the remaining subset of operations are still allowed to be performed, where the remaining subset of operations is at most only a subset of the plurality of database operations.)
and processing a blockchain insert operation to insert data specified in the blockchain insert operation into the blockchain that is associated with the data table when the data table is in the associated state, including performing a first operation to add the specified data into the blockchain; at least by (paragraph [0027] “constructing a blockchain database which is linked with a central database”, paragraph [0032-0033] further describes how central database is “linked” to a blockchain database, which involves replication the data stored in each row of the data table and stored/inserted into separate block on a blockchain)
 and a second operation to insert the specified data to the data table, at least by (paragraph [0035] which describes receiving a read or write/update request for data stored in the database, paragraph [0036] describes the updating both the central data (e.g. to insert the specified data to the data table) and blockchain database according to the request and paragraph [0037] further describes verifying user authorization with regards to the request based on the associated state corresponding to the data in the blockchain.
As per claim 2, claim 1 is incorporated and Bibera further discloses:
wherein the plurality of database operations includes a row update operation and a row delete operation, at least by (paragraph [0024] describes SQL statements and database queries, [0035] describes database read write operations, such statements, queries, database read write operations describes a plurality of database operations on one of the data tables
wherein the subset of the plurality of database operations excludes the row update operation and the row delete operation, paragraph [0027] describes the ability to facilitate data security, control access and modification of data in the database by linking the central database with a blockchain database, paragraph [0052] describes the ability to prevent users from performing write operations or change operations, where writing or changing operation incorporates update and delete operations)
As per claim 3, claim 1 is incorporated and Bibera further discloses:
further comprising processing a row insert operation to insert data specified in the row insert operation into the data table when the data table is in the associated state, including performing an operation to insert the specified data into the data table, at least by, (paragraph [0025] described stored data as entry/tuple or record in a table, it is well known in the art that stored data/entry/tuple/record in a table are inserted in the table) and an operation to add the specified data to a blockchain that is associated with the data table, at least by (paragraph [0033] which describes copying or replicating (e.g. add) each row of the data table to a separate block forming a blockchain.)
As per claim 7, claim 1 is incorporated and Bibera further discloses:
further comprising generating an ERROR response in response to receiving a row update operation or a row delete operation when the data table is in the associated state, and neither a received row update operation nor a received row delete operation are performed on the data table, at least by (paragraph [0041] which describes detecting an error related to unauthorized modifications of the central database using the blockchain which includes a row update operation or a row delete operation
As per claim 8, claim 1 is incorporated and Bibera further discloses:
further comprising receiving an ALTER TABLE operation on the data table when the data table is not associated with a blockchain, and in response: instantiating a blockchain to be associated with the data table; and adding data from the data table into the blockchain, at least by (paragraph [0035-0036] describes request that updating data cells, columns, or rows of the DBMS with new set of data and further maintaining the blockchain database with the updated data also, paragraph [0038] further describes how a blockchain is instantiated/linked with the data table.)
Claims 9, 10, 11, 14 and 15 recite equivalent claim limitations as claim 1, 2, 3, 7 and 8 above, except that they set forth the claimed invention as a non-transitory computer-readable storage medium; Claims 16, 17, 18 and 20 recite equivalent claim limitations as claim 1, 2, 3 and 7 above, except that they set forth the claimed invention as an apparatus; as such they are rejected for the same reasons as applied hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibera further in view of Tong et al. (US 20200052884 A1).
As per claim 4, claim 3 is incorporated and Bibera fails to disclose:
wherein the first operation includes enqueuing the specified data to a queue and the second operation includes dequeuing data from the queue and adding the dequeued data to the blockchain.
However, Tong teaches the above limitations at least by (paragraph [0039] which discloses storing transactions that needs to be reviewed and committed to a blockchain into a transaction queue as they arrive for review which teaches enqueuing the specified data to a queue, and separately in parallel pulling the transactions from the queue to be checked and validated and added to the blockchain which teaches dequeuing the data and adding it to the blackchain.)
Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Tong into the teaching of Bibera, as they relate to incorporating data into a blockchain and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using a the queue for multiple validators to validate the queued transactions in parallel which accelerates the validation process and system throughput, as taught by Tong in para. 0004.
As per claim 5, claim 4 is incorporated and Bibera fails to disclose:
wherein enqueuing data to the queue occurs independently of dequeuing data from the queue.
However, Tong teaches the above limitations at least by (paragraph [0039] which discloses storing transactions that needs to be reviewed and committed to a blockchain into a transaction queue as they arrive for review which teaches enqueuing the specified data to a queue, and separately in parallel pulling the transactions from the queue to be checked and validated and added to the blockchain which teaches dequeuing the data and adding it to the blackchain.)
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tong into the teaching of Bibera, as they relate to incorporating data into a blockchain and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using a the queue for multiple validators to validate the queued transactions in parallel which accelerates the validation process and system throughput, as taught by Tong in para. 0004.
Claim 12 and 13 recite equivalent claim limitations as claim 4 and 6 above, except that they set forth the claimed invention as a non-transitory computer-readable storage medium; Claim 19 recite equivalent claim limitations as claim 4 above, except that they set forth the claimed invention as an apparatus; as such they are rejected for the same reasons as applied hereinabove. 
Allowable Subject Matter
Claim 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims including dependent limitations (e.g. claims 4, 5 and 11 and 12)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        12/7/2022